On Motion for Rehearing.

Henry, J.
The first proposition of counsel in their brief on motion for rehearing, is that: “ The doctiine of implied confidence and implied influence, applicable to the dealings of those sustaining toward each other technical relations of trust and confidence, has none to dealings between those sustaining toward each other the relations merely of intimacy and kindred.” This court did not declare that confidence or influence would be implied “from mere relations of intimacy and kindred,” but the relations *325between tbe parties, in connection with the other facts .proved, was considered in determining whether, in fact, influence existed and was unduly exercised. The cases cited for the doctrine applied to this ease, fully sustained it, and we are not inclined to go over the same ground again.
The mistake of fact made by the court was by no means a controlling fact, but was only mentioned in connection with other facts, of themselves sufficient to sustain the conclusion reached. While the withholding the deed from record for several years after its execution, would have been a circumstance strengthening the plaintiff’s case, the fact that it was recorded promptly does not counterbalance'the facts establishing the exercise of undue influence in procuring its execution.
As to the other alleged misapprehensions of the testimony, we adhere to the conclusions announced in the opinion, viz: That “ plaintiff was taken from a sick bed to St. Louis to execute the deedj that her mind was impaired by long continued ill health, and that in the interval between the death of her brother Erancis and the execution of the deed, she was a great part of the time bedridden.” In ánswer to a question, she stated in her testimony that after she was taken down with sickness in December, she first got out of the house when she went to execute the deed. In this she is corroborated by her sister, and yet counsel, whether respectfully or not we will leave for their determination, state that “this finding has its foundation in the brief of the appellant, and nowhere else.” The other deductions drawn from the testimony were fully warranted, and we shall not again review the evidence.
They also complain that the court expresses no opinion on the question of estoppel. We did not, because there was nothing in the evidence tending to establish an estoppel. The receipt of rents and of the consideration for the conveyance by plaintiff and acquiescence in the erection of the house by defendant on the lot, and other kindred *326acts relied upon to estop plaintiff' from seeking the relief she asks, occurred while plaintiff was still under defendant’s roof and influence. If we are right in our conclusions from the evidence, that undue influence was exerted to procure the deed and lease, there is nothing to show that such influence had ceased to exist when the above mentioned facts transpired. In August, 1875, the defendant and his family went away, leaving plaintiff aud her sister in the house. Lewis and plaintiff had disagreed, and soon after the departure of Lewis and his family, plaintiff went to live with her sister, and in November, 1875, within three months after the separation, this suit was instituted. No laches or delay occurred after the separation before plaintiff asserted her rights. The motion is overruled. The decree is modified so as to charge the entire property conveyed by plaintiff’s deed with a lien for any balance which may be found in defendant’s favor, between the amount due plaintiff for rents and the amount of the consideration received by her of defendant for the conveyance.